ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_00_EN.txt.            REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS

   REQUEST FOR INTERPRETATION
 OF THE JUDGMENT OF 31 MARCH 2004
      IN THE CASE CONCERNING
 AVENA AND OTHER MEXICAN NATIONALS
 (MEXICO v. UNITED STATES OF AMERICA)
     (MEXICO v. UNITED STATES OF AMERICA)
  REQUEST FOR THE INDICATION OF PROVISIONAL
                  MEASURES

             ORDER OF 16 JULY 2008




                 2008
         COUR INTERNATIONALE DE JUSTICE

            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES

   DEMANDE EN INTERPRE     u TATION
     DE L’ARRE | T DU 31 MARS 2004
            EN L’AFFAIRE
VENA ET AUTRES RESSORTISSANTS MEXICAINS
  (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
      (MEXIQUE c. E
                  u TATS-UNIS D’AME
                                  u RIQUE)
     DEMANDE EN INDICATION DE MESURES
             CONSERVATOIRES

        ORDONNANCE DU 16 JUILLET 2008

                            Official citation :
    Request for Interpretation of the Judgment of 31 March 2004
     in the Case concerning Avena and Other Mexican Nationals
Mexico v. United States of America) (Mexico v. United States of America),
 ovisional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 311




                         Mode officiel de citation :
         Demande en interprétation de l’arrêt du 31 mars 2004
          en l’affaire Avena et autres ressortissants mexicains
Mexique c. Etats-Unis d’Amérique) (Mexique c. Etats-Unis d’Amérique),
 sures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 311




                                                  Sales number
 SN 0074-4441
 BN 978-92-1-071049-7
                                                  No de vente :     940

                                             16 JULY 2008

                                                 ORDER




      REQUEST FOR INTERPRETATION
    OF THE JUDGMENT OF 31 MARCH 2004
         IN THE CASE CONCERNING
  AVENA AND OTHER MEXICAN NATIONALS
  (MEXICO v. UNITED STATES OF AMERICA)
   (MEXICO v. UNITED STATES OF AMERICA)

     REQUEST FOR THE INDICATION OF PROVISIONAL
                     MEASURES




       DEMANDE EN INTERPRE   u TATION
        DE L’ARRE| T DU 31 MARS 2004
               EN L’AFFAIRE
AVENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
    (MEXIQUE c. E
                u TATS-UNIS D’AME
                                u RIQUE)

        DEMANDE EN INDICATION DE MESURES
                  CONSERVATOIRES




                                         16 JUILLET 2008

                                         ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2008

                               16 July 2008


     REQUEST FOR INTERPRETATION
   OF THE JUDGMENT OF 31 MARCH 2004
        IN THE CASE CONCERNING
 AVENA AND OTHER MEXICAN NATIONALS
 (MEXICO v. UNITED STATES OF AMERICA)
            (MEXICO v. UNITED STATES OF AMERICA)


                  REQUEST FOR THE INDICATION
                   OF PROVISIONAL MEASURES




                                 ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, KOROMA, BUERGENTHAL, OWADA, TOMKA, ABRAHAM,
          KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ; Regis-
          trar COUVREUR.


    The International Court of Justice,
  Composed as above,
  After deliberation,
  Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73 and 74 of the Rules of Court,
  Having regard to the Application instituting proceedings filed in the
Registry of the Court on 5 June 2008 by the Government of the United
Mexican States (hereinafter “Mexico”), whereby, referring to Article 60

4

of the Statute and Articles 98 and 100 of the Rules of Court, Mexico
requested the Court to interpret paragraph 153 (9) of the Judgment deliv-
ered by the Court on 31 March 2004 in the case concerning Avena and
Other Mexican Nationals (Mexico v. United States of America) (I.C.J.
Reports 2004 (I), p. 12) (hereinafter “the Avena Judgment”),
    Makes the following Order :
   1. Whereas in its Application Mexico states that in paragraph 153 (9)
of the Avena Judgment the Court found “that the appropriate reparation
 n this case consists in the obligation of the United States of America to
provide, by means of its own choosing, review and reconsideration of the
convictions and sentences of the Mexican nationals” mentioned in the
Judgment, taking into account both the violation of the rights set forth in
Article 36 of the Vienna Convention on Consular Relations (hereinafter
“the Vienna Convention”) and paragraphs 138 to 141 of the Judgment ;
whereas it is alleged that “requests by the Mexican nationals for the
review and reconsideration mandated in their cases by the Avena Judg-
ment have repeatedly been denied” ;
   2. Whereas Mexico claims that, since the Court delivered its Judgment
 n the Avena case, “[o]nly one state court has provided the required
review and consideration, in the case of Osvaldo Torres Aguilera”, add-
 ng that, in the case of Rafael Camargo Ojeda, the State of Arkansas
“agreed to reduce Mr. Camargo’s death sentence to life imprisonment in
exchange for his agreement to waive his right to review and reconsidera-
 ion under the Avena Judgment” ; and whereas, according to Mexico,
“[a]ll other efforts to enforce the Avena Judgment have failed” ;

  3. Whereas it is explained in the Application that, on 28 February
2005, the President of the United States of America (hereinafter the
“United States”), George W. Bush, issued a Memorandum (also referred
 o by the Parties as a “determination”) ; whereas it is stated in the Appli-
cation that the President’s Memorandum determined that state courts
must provide the required review and reconsideration to the 51 Mexican
nationals named in the Avena Judgment, including Mr. Medellín, not-
withstanding any state procedural rules that might otherwise bar review
of their claims ; whereas the President’s Memorandum reads as follows :

        “I have determined, pursuant to the authority vested in me as
      President by the Constitution and laws of the United States, that the
      United States will discharge its international obligations under the
      decision of the International Court of Justice in [Avena], by having
      State courts give effect to the decision in accordance with general
      principles of comity in cases filed by the 51 Mexican nationals
      addressed in that decision” ;



5

and whereas a copy of that Memorandum was attached as an exhibit to
 he brief filed on behalf of the United States as amicus curiae in the case
of Mr. José Ernesto Medellín Rojas against the State of Texas, brought
before the Supreme Court of the United States ;
   4. Whereas, according to Mexico, on 25 March 2008, in Mr. Medel-
 ín’s case, the Supreme Court of the United States, while acknowledging
 hat the Avena Judgment constitutes an obligation under international
 aw on the part of the United States, ruled that “the means chosen by the
President of the United States to comply were unavailable under the US
Constitution” and that “neither the Avena Judgment on its own, nor the
Judgment in conjunction with the President’s Memorandum, constituted
directly enforceable federal law” precluding Texas from “applying state
procedural rules that barred all review and reconsideration of Mr. Medel-
 ín’s Vienna Convention claim” ; and whereas Mexico adds that the
Supreme Court did confirm, however, that there are alternative means by
which the United States still can comply with its obligations under the
Avena Judgment, in particular, by the passage of legislation by Congress
making a “non-self-executing treaty domestically enforceable” or by
“voluntary compliance by the State of Texas” ;


   5. Whereas, in its Application, Mexico points out that, since the deci-
sion of the Supreme Court, a Texas court has declined the stay of execu-
 ion requested by counsel for Mr. Medellín in order “to allow Congress
 o pass legislation implementing the United States’s international legal
obligations to enforce this Court’s Avena Judgment”, and has scheduled
Mr. Medellín’s execution for 5 August 2008 ; whereas, according to
Mexico, “Texas has made clear that unless restrained, it will go forward
with the execution without providing Mr. Medellín the mandated review
and reconsideration” ; whereas Mexico asserts that the actions of the
Texas court will thereby irreparably breach the United States obligations
under the Avena Judgment ;


   6. Whereas it is contended that at least four more Mexican nationals
are also “in imminent danger of having execution dates set by the State of
Texas without any indication that the Mexican nationals facing execution
will receive review and reconsideration” ; whereas Mexico states in its
Application that, on 29 November 2007, the Supreme Court of Califor-
nia “affirmed the conviction and sentence of Martín Mendoza García
and simultaneously rejected his claim that he was entitled to review and
reconsideration consistent with Avena on the basis of the record on direct
appeal” ; whereas Mexico also states that, on 31 March 2008, following
 ts decision in Mr. Medellín’s case, the Supreme Court of the United
States denied petitions for review and reconsideration under the Avena
Judgment by seven other Mexican nationals in whose cases this Court
had found violations of Article 36 of the Vienna Convention, namely

6

Messrs. César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Hum-
berto Leal García, Ignacio Gómez, Félix Rocha Díaz, Virgilio Maldo-
nado and Roberto Moreno Ramos ; and whereas Mexico adds that, on
27 May 2008, the United States Court of Appeals for the Fifth Circuit
declined to grant Ignacio Gómez leave to appeal the dismissal of a fed-
eral petition for post-conviction relief that was premised in part on the
Vienna Convention violation in his case ;

   7. Whereas Mexico explains that it has sought repeatedly to establish
 ts rights and to secure appropriate relief for its nationals, both before
and after the decision of the Supreme Court of the United States, but
 hat its diplomatic démarches have been ineffective ; whereas it contends
 hat “all competent authorities of the United States Government at both
 he state and federal levels acknowledge that the United States is under
an international law obligation under Article 94 (1) of the United Nations
Charter to comply with the terms of the [Avena] Judgment”, but have
 ailed to take appropriate action or have taken affirmative steps in con-
 ravention of that obligation ;

  8. Whereas, in its Application, Mexico refers to Article 60 of the Stat-
ute of the Court which provides that “[i]n the event of dispute as to the
meaning or scope of the judgment, the Court shall construe it upon the
request of any party” and contends, citing the Court’s case law, that the
Court’s jurisdiction to entertain a request for interpretation of its own
 udgment is based directly on this provision ;

   9. Whereas Mexico asserts that it understands the language of para-
graph 153 (9) of the Avena Judgment as establishing “an obligation of
result” which is complied with only when review and reconsideration of
 he convictions and sentences in question has been completed ; whereas,
according to Mexico, while the United States may use “means of its own
choosing”, as stated in paragraph 153 (9), “the obligation to provide
review and reconsideration is not contingent on the success of any one
means” and therefore the United States cannot “rest on a single means
chosen” ; and whereas Mexico considers that it flows from this paragraph
of the Avena Judgment that the United States must “prevent the execu-
 ion of any Mexican national named in the Judgment unless and until
 hat review and reconsideration is completed and it is determined that no
prejudice resulted from the violation” ;

    10. Whereas Mexico, in its Application, submits that

      “anything short of full compliance with the review and reconsidera-
      tion ordered by this Court in the cases of the 48 Mexican nationals
      named in the Judgment who are still eligible for review and recon-
      sideration would violate the obligation of result imposed by para-
      graph 153 (9)” ;

7

    11. Whereas Mexico points out that
      “[h]aving chosen to issue the President’s 2005 determination direct-
      ing state courts to comply, the United States to date has taken no
      further action . . . despite the confirmation by its own Supreme
      Court that other means are available to ensure full compliance” ;

and whereas, according to Mexico, it follows that the conduct of the
United States confirms the latter’s understanding that “paragraph 153 (9)
 mposes only an obligation of means” ;
   12. Whereas Mexico thus contends that there is a dispute between the
Parties as to the meaning and scope of the remedial obligation estab-
 ished in paragraph 153 (9) of the Avena Judgment ;
   13. Whereas, at the end of its Application, Mexico asks the Court to
adjudge and declare that
     “the obligation incumbent upon the United States under para-
     graph 153 (9) of the Avena Judgment constitutes an obligation of
     result as it is clearly stated in the Judgment by the indication that the
     United States must provide ‘review and reconsideration of the con-
     victions and sentences’ but leaving it the ‘means of its own choos-
     ing’ ;
     and that, pursuant to the foregoing obligation of result,
     1. the United States must take any and all steps necessary to pro-
         vide the reparation of review and reconsideration mandated by
         the Avena Judgment ; and
     2. the United States must take any and all steps necessary to ensure
         that no Mexican national entitled to review and reconsideration
         under the Avena Judgment is executed unless and until that
         review and reconsideration is completed and it is determined that
         no prejudice resulted from the violation” ;

   14. Whereas, on 5 June 2008, after filing its Application, Mexico,
referring to Article 41 of the Statute of the Court and to Articles 73, 74
and 75 of the Rules of Court, also submitted a request for the indication
of provisional measures in order “to preserve the rights of Mexico and its
nationals” pending the Court’s judgment in the proceedings on the inter-
pretation of the Avena Judgment ;
   15. Whereas, in its request for the indication of provisional measures,
Mexico refers to the basis of jurisdiction of the Court invoked in its
Application, and to the facts set out and the submissions made therein ;

  16. Whereas Mexico recalls that Mr. José Ernesto Medellín Rojas, a
Mexican national, will certainly face execution on 5 August 2008, and
 hat another Mexican national, Mr. César Roberto Fierro Reyna, shortly
could receive an execution date on 30 days’ notice, while three other
Mexican nationals — Messrs. Rubén Ramírez Cárdenas, Humberto Leal
8

García, and Roberto Moreno Ramos — shortly could receive execution
dates on 90 days’ notice, in the State of Texas ;

   17. Whereas Mexico contends that, under Article 41 of the Statute, the
Court has the undoubted authority to indicate binding provisional meas-
ures “to ensure the status quo pending resolution of the dispute before
 t” ;
   18. Whereas, in its request for the indication of provisional measures,
Mexico notes that the Court indicated provisional measures to prevent
executions in three prior cases involving claims brought under the Vienna
Convention by States whose nationals were subject to execution in the
United States as a result of criminal proceedings conducted in violation
of the Convention ; and whereas, according to Mexico, given that the
Court indicated provisional measures in the Avena case concerning a dis-
pute relating to the interpretation and application of the Vienna Conven-
 ion, the Court similarly should act pursuant to Article 41 of the Statute
where the dispute concerns the meaning and the scope of the obligations
 mposed by its own Judgment in this case ;

  19. Whereas Mexico indicates that “the paramount interest in human
ife is at stake” and that “that interest would be irreparably harmed if any
of the Mexican nationals whose right to review and reconsideration was
determined in the Avena Judgment were executed without having received
 hat review and reconsideration” ; and whereas Mexico states in the fol-
owing terms the grounds for its request and the possible consequences if
t is denied :
      “Unless the Court indicates provisional measures pending this
    Court’s disposition of Mexico’s Request for Interpretation, Mr.
    Medellín certainly will be executed, and Messrs. Fierro, Leal García,
    Moreno Ramos, and Ramírez Cárdenas will be at substantial risk of
    execution, before the Court has had the opportunity to consider the
    dispute before it. In that event, Mexico would forever be deprived of
    the opportunity to vindicate its rights and those of the nationals con-
    cerned” ;
  20. Whereas Mexico claims that, as far as the United States is con-
cerned, any delay in an execution would not be prejudicial to the rights of
 he United States as all of the above-mentioned Mexican nationals would
remain incarcerated and subject to execution once their right to review
and reconsideration has been vindicated ;
  21. Whereas Mexico adds in its request that “[t]here also can be no
question about the urgency of the need for provisional measures” ;

  22. Whereas it concludes that provisional measures are justified in
order “both to protect Mexico’s paramount interest in the life of its
nationals and to ensure the Court’s ability to order the relief Mexico
seeks” ;

9

  23. Whereas Mexico asks that, pending judgment on its Request for
nterpretation, the Court indicate :
     “(a) that the Government of the United States take all measures
          necessary to ensure that José Ernesto Medellín, César Roberto
          Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal
          García, and Roberto Moreno Ramos are not executed pending
          the conclusion of the proceedings instituted [on 5 June 2008] ;
      (b) that the Government of the United States inform the Court of
          all measures taken in implementation of subparagraph (a) ; and
      (c) that the Government of the United States ensure that no
          action is taken that might prejudice the rights of Mexico or its
          nationals with respect to any interpretation this Court may
          render with respect to paragraph 153 (9) of its Avena Judg-
          ment” ;
and whereas Mexico further asks the Court to treat its request for the
 ndication of provisional measures as a matter of the greatest urgency “in
view of the extreme gravity and immediacy of the threat that authorities
 n the United States will execute a Mexican national in violation of obli-
gations the United States owes to Mexico” ;
   24. Whereas on 5 June 2008, the date on which the Application and
 he request for the indication of provisional measures were filed in the
Registry, the Registrar advised the Government of the United States of
 he filing of those documents and forthwith sent it signed originals of
 hem, in accordance with Article 40, paragraph 2, of the Statute of the
Court and with Article 38, paragraph 4, and Article 73, paragraph 2, of
 he Rules of Court ; and whereas the Registrar also notified the Secretary-
General of the United Nations of that filing ;
   25. Whereas, on 5 June 2008, the Registrar also informed the Parties
 hat the Court, in accordance with Article 74, paragraph 3, of the
Rules of Court, had fixed 19 June 2008 as the date for the opening of
 he oral proceedings on the request for the indication of provisional
measures ;
   26. Whereas, by a letter of 12 June 2008, received in the Registry on
 he same day, the United States Government informed the Court of the
appointment of an Agent and a Co-Agent for the case ;
   27. Whereas, at the public hearings held on 19 and 20 June 2008 in
accordance with Article 74, paragraph 3, of the Rules of Court, oral
statements on the request for the indication of provisional measures were
presented :
On behalf of Mexico : by H.E. Mr. Juan Manuel Gómez-Robledo,
                         H.E. Mr. Joel Antonio Hernández García,
                         Ms Sandra Babcock,
                         Ms Catherine Amirfar,
                         Mr. Donald Francis Donovan,
                         H.E. Mr. Jorge Lomónaco Tonda ;

10

On behalf of the United States : by Mr. John B. Bellinger, III,
                                    Mr. Stephen Mathias,
                                    Mr. James H. Thessin,
                                    Mr. Michael J. Mattler,
                                    Mr. Vaughan Lowe ;
and whereas at the hearings a question was put by a Member of the
Court to the United States, to which an oral reply was given ;

                                  * * *
   28. Whereas, in the first round of oral argument, Mexico restated the
position set out in its Application and in its request for the indication of
provisional measures, and affirmed that the requirements for the indica-
 ion by the Court of the provisional measures requested had been met in
 he present case ;
   29. Whereas Mexico stated that, while it recognized and welcomed the
efforts undertaken by the Government of the United States to enforce the
Avena Judgment in state courts, those efforts, in its view, had fallen short
of what was required by the Judgment ; whereas Mexico reiterated that
“the Governments of Mexico and the United States [had] divergent views
as to the meaning and scope of paragraph 153 (9) of the Avena Judg-
ment, and that a clarification by [the] Court [was] necessary” ; and
whereas it added that its request for the indication of provisional
measures was limited to what was strictly necessary to preserve Mexico’s
rights pending the Court’s final judgment on its Request for interpreta-
 ion ;
   30. Whereas Mexico insisted that there was an overwhelming risk that
authorities of the United States imminently would act to execute Mexi-
can nationals in violation of obligations incumbent upon the United
States under the Avena Judgment ; whereas it specifies in particular that,
unless provisional measures were indicated by the Court, one of its
nationals, Mr. José Ernesto Medellín Rojas, would be executed on
5 August 2008 and that four other Mexican nationals, Messrs. César
Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal García,
and Roberto Moreno Ramos could also be at risk of execution before the
Court ruled on the Request for interpretation ; and whereas Mexico
accordingly stressed that the condition of urgency required for the indica-
 ion of provisional measures was satisfied ;
   31. Whereas at the end of the first round of oral observations Mexico
 hus requested the Court, “as a matter of utmost urgency”, to issue an
order indicating :
     “(a) that the United States, acting through all its competent organs
          and all its constituent subdivisions, including all branches of
          government and any official, state or federal, exercizing gov-
          ernment authority, take all measures necessary to ensure that
          José Ernesto Medellín, César Roberto Fierro Reyna, Rubén

11

           Ramírez Cárdenas, Humberto Leal García, and Roberto
           Moreno Ramos are not executed pending the conclusion of
           the proceedings instituted by Mexico on 5 June 2008 ; and

      (b) that the Government of the United States inform the Court of
          all measures taken in implementation of subparagraph (a)” ;


   32. Whereas, in its first round of oral observations, the United States
asserted that Mexico had failed to demonstrate that there existed between
 he United States and Mexico any dispute as to “the meaning or scope of
 he Court’s decision in Avena”, as required by Article 60 of the Statute,
because the United States “entirely agree[d]” with Mexico’s position that
 he Avena Judgment imposed an international legal obligation of “result”
and not merely of “means” ; whereas, according to the United States, the
Court was being “requested by Mexico to engage in what [was] in sub-
stance the enforcement of its earlier judgments and the supervision of
compliance with them” ; whereas the United States observed that, given
 he fact that it had withdrawn from the Optional Protocol to the Vienna
Convention on Consular Relations on 7 March 2005, a proceeding on
 nterpretation was “potentially the only jurisdictional basis” for Mexico
 o seise the Court in matters involving the violation of that Convention ;
whereas the United States argued that, in the “absence of a dispute, the
Court lack[ed] prima facie jurisdiction to proceed” and thus provisional
measures were “inappropriate in this case” ; and whereas the United
States further urged that, under its “inherent powers”, the Court should
dismiss Mexico’s Application on the basis that it constituted “an abuse of
process”, being directed to the implementation of the Avena Judgment,
which lay beyond the Court’s judicial function ;

   33. Whereas the United States explained that it has faced considerable
“domestic law constraints” in achieving the implementation of the Avena
Judgment, due to its “federal structure, in which the constituent states . . .
retain[ed] a substantial degree of autonomy, particularly in matters relat-
 ng to criminal justice”, combined with its “constitutional structure of
divided executive, legislative, and judicial functions of government at the
 ederal level” ; whereas the United States contended that, despite these
constraints, since the Avena Judgment, it has undertaken a series of
actions to achieve the implementation of the Court’s Judgment ;

   34. Whereas the United States noted in particular that the President of
 he United States issued a Memorandum in early 2005 to the Attorney
General of the United States (see paragraph 3 above) directing that the
state courts give effect to the Avena Judgment ; whereas, according to the
United States, under the terms of the Memorandum, in order to provide
 he Mexican nationals named in the Avena Judgment with review and
reconsideration in state courts of their claims under the Vienna Conven-

12

 ion, “state law procedural default rules were to be deemed inapplica-
ble” ; whereas the United States added that “in order to publicize the
President’s decision, the Attorney General of the United States sent a let-
 er to each of the relevant state Attorneys General notifying them of the
President’s actions” ; whereas the United States pointed out that the
United States Federal Department of Justice filed an amicus brief and
appeared before the Texas Court of Criminal Appeals to support Mr.
Medellín’s argument that the President’s Memorandum entitled him to
 he review and reconsideration required by the Avena Judgment ; whereas
 he United States stated that

     “despite these unprecedented efforts, the Texas Court of Criminal
     Appeals still declined to treat the President’s determination as bind-
     ing, and it refused to provide Mr. Medellín the review and reconsid-
     eration required by Avena”,
concluding that the President “had acted unconstitutionally in seeking to
pre-empt Texas state law, even in order to comply with an international
 aw obligation” ; whereas, in addition, the United States referred to three
filings it has made in support of the Presidential Memorandum, requiring
review and reconsideration for “the Avena defendants” in the United
States Supreme Court ;
    35. Whereas the United States indicated that the Supreme Court, in its
recent decision, had “rejected the United States arguments and refused to
 reat the President’s determination as binding on state courts”, conclud-
 ng that “the President lacked the inherent authority under [the United
States] Constitution” and that “Congress had not given him the requisite
additional authority to order states to comply with the decision of [the
International] Court [of Justice]” ; whereas the United States asserted that
 he Supreme Court reaffirmed the obligation of the United States under
 nternational law to comply with the Avena decision ; whereas the United
States noted however that, in focussing on the status of that obligation in
United States domestic law, i.e., “whether the Avena decision was auto-
matically enforceable in United States courts, or whether the President
had the authority to direct state courts to comply with the decision”, the
Supreme Court concluded that the decisions of the International Court
of Justice were not automatically and directly enforceable in United
States courts ; whereas, according to the United States, the Supreme
Court “effectively ruled that the President’s actions to give effect to
Avena were unconstitutional under United States domestic law” (empha-
sis in the original) ;

  36. Whereas the United States claimed that, having “fallen short” in
ts initial efforts to ensure implementation of the Court’s Judgment in the
Avena case, “the United States [was] now urgently considering its alter-
natives” ; whereas the United States submitted that, to that end, a few
days before the opening of the hearings,

13

     “Secretary of State Rice and Attorney General Mukasey [had] jointly
     sent a letter to the Governor of Texas . . . calling attention to the
     United States continuing international law obligation and formally
     asking him to work with the federal government to provide the
     named Avena defendants the review and reconsideration required by
     the Avena decision” ;

and whereas the United States maintained that, since the Avena Judg-
ment, in connection with efforts by the United States federal government
 o persuade states to give effect to that Judgment, several Mexican
nationals named therein had already received review and reconsideration
of their convictions and sentences ;
   37. Whereas the United States argued that, contrary to Mexico’s sug-
gestion, the United States did not believe that it need make no further
effort to implement this Court’s Avena Judgment, and asserted that it
would “continue to work to give that Judgment full effect, including in
 he case of Mr. Medellín” ;

   38. Whereas the United States requested that the Court reject the
request of Mexico for the indication of provisional measures of protec-
 ion and not indicate any such measures, and that the Court dismiss
Mexico’s Application for interpretation on grounds of manifest lack of
 urisdiction ;
   39. Whereas in its second round of oral observations Mexico stated
 hat, by scheduling Mr. Medellín’s execution before being afforded the
remedy provided for in the Avena Judgment, the State of Texas, a con-
stituent part and a competent authority of the United States, “has un-
mistakably communicated its disagreement with Mexico’s interpretation
of the Judgment” as establishing an international legal obligation of
result and has thereby confirmed “the existence of that dispute between
Mexico and the competent organs and authorities in the state of Texas”
 emphasis in the original) ; whereas Mexico added that nor “[was] there
any basis for the Court to conclude at this point that there [was] no dif-
 erence in view at the federal level” and referred in that connection to the
absence of any indication that “the federal legislature [understood] itself
bound by Avena to ensure that the nationals covered by the Judgment
receive review and reconsideration” ;

 40. Whereas at the end of its second round of oral observations
Mexico made the following request :
     “(a) that the United States, acting through all its competent organs
          and all its constituent subdivisions, including all branches of
          government and any official, state or federal, exercising gov-
          ernment authority, take all measures necessary to ensure that
          José Ernesto Medellín, César Roberto Fierro Reyna, Rubén
          Ramírez Cárdenas, Humberto Leal García, and Roberto

14

           Moreno Ramos are not executed pending the conclusion of
           the proceedings instituted by Mexico on 5 June 2008, unless
           and until the five Mexican nationals have received review and
           reconsideration consistent with paragraphs 138 through 141 of
           this Court’s Avena Judgment ; and

      (b) that the Government of the United States inform the Court of
          all measures taken in implementation of subparagraph (a)” ;


   41. Whereas, in its second round of oral observations, the United
States stressed the fact that the United States agreed with the interpreta-
 ion of paragraph 153 (9) requested by Mexico, “in particular that the
Avena Judgment impose[d] an ‘obligation of result’ on the United States”
and that accordingly, there was no dispute “as to the meaning or scope”
of that Judgment ; whereas the United States again expressed its view that
“Mexico’s real purpose in these proceedings [was] enforcement, rather
 han interpretation, of the Avena Judgment” ; whereas the United States
reiterated that, “since no dispute exist[ed] on the issues on which Mexico
 sought] interpretation, there [were] no rights at issue that could be the
subject of a dispute” ; whereas the United States asserted that, as Mexico
had not identified a dispute, Article 60 of the Statute did not provide a
 urisdictional basis for its Request for interpretation and that, “in the
absence of such a jurisdictional basis, the Court should not proceed to
consider the other factors identified by Mexico, and should instead dis-
miss its request for provisional measures” ; whereas, the United States
reiterated that, “even putting questions of prima facie jurisdiction aside,
Mexico[’s request] [did] not meet the other criteria for the indication of
provisional measures” as there were no rights in dispute ;

   42. Whereas the United States argued that its actions “[were] consist-
ent with its understanding that the Avena Judgment impose[d] an obliga-
 ion of result” ; whereas it noted that under the United States Constitu-
 ion, it was the executive branch, under the leadership of the President
and the Secretary of State that spoke authoritatively for the United
States internationally ; whereas the United States explained that, although
 he acts of its political subdivisions could incur the international respon-
sibility of the United States, that did not mean that these actions were
 hose of the United States for purposes of determining whether there was
a dispute with another State ; whereas, according to the United States, it
cannot be argued that “particular alleged acts or omissions”, such as an
omission by the United States Congress to undertake legislation to imple-
ment the Avena Judgment or an omission by the State of Texas to imple-
ment such legislation, “reflect[ed] a legal dispute as to the interpretation
of the Avena Judgment” (emphasis in the original) ; whereas the United
States expressed its regret that its full efforts thus far had not arrived at
a full resolution of the matter and stated that it would continue to work

15

with Mexico to provide review and reconsideration to the named Avena
defendants ;

  43. Whereas at the close of its second round of oral observations, the
United States reiterated the request made in the first round (see para-
graph 38 above) ;

                                    * * *
   44. Whereas the Court’s jurisdiction on the basis of Article 60 of the
Statute is not preconditioned by the existence of any other basis of juris-
diction as between the parties to the original case ; and whereas it follows
 hat, even if the basis of jurisdiction in the original case lapses, the Court,
nevertheless, by virtue of Article 60 of the Statute, may entertain a
request for interpretation ;
   45. Whereas in the case of a request for the indication of provisional
measures made in the context of a request for interpretation under Arti-
cle 60 of the Statute, the Court has to consider whether the conditions
 aid down by that Article for the Court to entertain a request for inter-
pretation appear to be satisfied ; whereas Article 60 provides that : “The
 udgment is final and without appeal. In the event of dispute as to the
meaning or scope of the judgment, the Court shall construe it upon the
request of any party” ; and whereas this provision is supplemented by
Article 98 of the Rules of Court, paragraph 1 of which reads : “In the
event of dispute as to the meaning or scope of a judgment any party may
make a request for its interpretation . . .” ;
   46. Whereas, therefore, by virtue of the second sentence of Article 60,
 he Court may entertain a request for interpretation of any judgment ren-
dered by it provided that there is a “dispute as to the meaning or scope of
 the said] judgment” ;
   47. Whereas Mexico requests the Court to interpret paragraph 153 (9)
of the operative part of the Judgment delivered by the Court on 31 March
2004 in the case concerning Avena and Other Mexican Nationals (Mexico
v. United States of America) ; whereas a request for interpretation must
relate to a dispute between the parties relating to the meaning or scope of
 he operative part of the judgment and cannot concern the reasons for
 he judgment except in so far as these are inseparable from the operative
part (Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów),
Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 11 ; Request for
Interpretation of the Judgment of 11 June 1998 in the Case concerning
 he Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon v. Nigeria), Preliminary Objections (Nigeria v. Cameroon), Judg-
ment, I.C.J. Reports 1999 (I), p. 35, para. 10) ;
   48. Whereas Mexico asks the Court to confirm its understanding that
 he language in that provision of the Avena Judgment establishes an obli-
gation of result that obliges the United States, including all its compo-
nent organs at all levels, to provide the requisite review and reconsidera-

16

 ion irrespective of any domestic law impediment ; whereas Mexico further
submits that the
     “obligation imposed by the Avena Judgment requires the United
     States to prevent the execution of any Mexican national named in
     the Judgment unless and until that review and reconsideration has
     been completed and it has been determined whether any prejudice
     resulted from the Vienna Convention violations found by this Court”
     (see also paragraph 9 above) ;
whereas, in Mexico’s view, the fact that
     “[n]either the Texas executive, nor the Texas legislature, nor the fed-
     eral executive, nor the federal legislature has taken any legal steps at
     this point that would stop th[e] execution [of Mr. Medellín] from
     going forward . . . reflects a dispute over the meaning and scope of
     [the] Avena” Judgment ;
   49. Whereas, according to Mexico, “by its actions thus far, the United
States understands the Judgment to constitute merely an obligation of
means, not an obligation of result” despite the formal statements by the
United States before the Court to the contrary ; whereas Mexico contends
 hat notwithstanding the Memorandum issued by the President of the
United States in 2005, whereby he directed state courts to provide review
and reconsideration consistent with the Avena Judgment, “petitions by
Mexican nationals for the review and reconsideration mandated in their
cases have repeatedly been denied by domestic courts” ; whereas Mexico
claims that the decision by the Supreme Court of the United States in
Mr. Medellín’s case on 25 March 2008 has rendered the President’s
Memorandum without force in state courts ; and whereas

     “[a]part from having issued the President’s 2005 Memorandum, a
     means that fell short of achieving its intended result, the United
     States to date has not taken the steps necessary to prevent the execu-
     tions of Mexican nationals until the obligation of review and recon-
     sideration is met” (emphasis in the original) ;

   50. Whereas the United States contends that Mexico’s understand-
 ng of paragraph 153 (9) of the Avena Judgment as an “obligation of
result”, i.e., that the United States is subject to a binding obligation to
provide review and reconsideration of the convictions and sentences of
 he Mexican nationals named in the Judgment, “is precisely the inter-
pretation that the United States holds concerning the paragraph in
question” (emphasis in the original) ; and whereas, while admitting
 hat, because of the structure of its Government and its domestic law,
 he United States faces substantial obstacles in implementing its obliga-
 ion under the Avena Judgment, the United States confirmed that “it
has clearly accepted that the obligation to provide review and recon-

17

sideration is an obligation of result and it has sought to achieve that
result” ;
   51. Whereas, in the view of the United States, in the absence of a dis-
pute with respect to the meaning and scope of paragraph 153 (9) of the
Avena Judgment, Mexico’s “claim is not capable of falling within the
provisions of Article 60” and thus it would be “inappropriate for the
Court to grant relief, including provisional measures, in respect to that
claim” ; whereas the United States contends that the Court lacks “juris-
diction ratione materiae” to entertain Mexico’s Application and accord-
 ngly lacks “the prima facie jurisdiction required for the indication of
provisional measures” ;
   52. Whereas the United States submits that, in light of the circum-
stances, the Court “should give serious consideration to dismissing Mexi-
co’s Request for interpretation in its entirety at this stage of the proceed-
 ngs” ;
   53. Whereas the French and English versions of Article 60 of the Stat-
ute are not in total harmony ; whereas the French text uses the term “con-
 estation” while the English text refers to a “dispute” ; whereas the term
“contestation” in the French text has a wider meaning than the term used
 n the English text ; whereas Article 60 of the Statute of the International
Court of Justice is identical to Article 60 of the Statute of the Permanent
Court of International Justice ; whereas the drafters of the Statute of the
Permanent Court of International Justice chose to use in the French text
of Article 60 a term (“contestation”) which is different from the term
 “différend”) used notably in Article 36, paragraph 2, and in Article 38 of
 he Statute ; whereas, although in their ordinary meaning, both terms in a
general sense denote opposing views, the term “contestation” is wider in
scope than the term “différend” and does not require the same degree of
opposition ; whereas, compared to the term “différend”, the concept under-
 ying the term “contestation” is more flexible in its application to a par-
 icular situation ; and whereas a dispute (“contestation” in the French
 ext) under Article 60 of the Statute, understood as a difference of
opinion between the parties as to the meaning and scope of a judgment
rendered by the Court, therefore does not need to satisfy the same criteria
as would a dispute (“différend” in the French text) as referred to in Arti-
cle 36, paragraph 2, of the Statute ; whereas, in the present circumstances,
a meaning shall be given that best reconciles the French and English texts
of Article 60 of its Statute, bearing in mind its object ; whereas this is so
notwithstanding that the English texts of Article 36, paragraph 2, and
Articles 38 and 60 of the Statute all employ the same word, “dispute” ;
and whereas the term “dispute” in English also may have a more flexible
meaning than that generally accorded to it in Article 36, paragraph 2, of
 he Statute ;

  54. Whereas the question of the meaning of the term “dispute” (“con-
estation”) as employed in Article 60 of the Statute has been addressed in
he jurisprudence of the Court’s predecessor ; whereas “the manifestation

18

of the existence of the dispute in a specific manner, as for instance by
diplomatic negotiations, is not required” for the purposes of Article 60,
nor is it required that “the dispute should have manifested itself in a for-
mal way” ; whereas recourse could be had to the Permanent Court as
soon as the interested States had in fact shown themselves as holding
opposing views in regard to the meaning or scope of a judgment of the
Court (Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów),
Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 10-11) ; and
whereas this reading of Article 60 was confirmed by the present Court in
 he case concerning Application for Revision and Interpretation of the
Judgment of 24 February 1982 in the Case concerning the Continental
Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jama-
hiriya) (Judgment, I.C.J. Reports 1985, pp. 217-218, para. 46) ;
   55. Whereas the Court needs now to determine whether there appears
 o be a dispute between the Parties within the meaning of Article 60 of
 he Statute ; whereas, according to the United States, its executive branch,
which is the only authority entitled to represent the United States inter-
nationally, understands paragraph 153 (9) of the Avena Judgment as an
obligation of result ; whereas, in Mexico’s view, the fact that other federal
and state authorities have not taken any steps to prevent the execution of
Mexican nationals before they have received review and reconsideration
of their convictions and sentences reflects a dispute over the meaning and
scope of the Avena Judgment ; whereas, while it seems both Parties regard
paragraph 153 (9) of the Avena Judgment as an international obligation
of result, the Parties nonetheless apparently hold different views as to the
meaning and scope of that obligation of result, namely, whether that un-
derstanding is shared by all United States federal and state authorities
and whether that obligation falls upon those authorities ;


   56. Whereas, in light of the positions taken by the Parties, there
appears to be a difference of opinion between them as to the meaning
and scope of the Court’s finding in paragraph 153 (9) of the operative
part of the Judgment and thus recourse could be had to the Court under
Article 60 of the Statute ;
   57. Whereas, in view of the foregoing, it appears that the Court may,
under Article 60 of the Statute, deal with the Request for interpretation ;
whereas it follows that the submission of the United States, that the
Application of Mexico be dismissed in limine “on grounds of manifest
 ack of jurisdiction”, can not be upheld ; and whereas it follows also that
 he Court may address the present request for the indication of provi-
sional measures ;

                                    * *
  58. Whereas the Court, when considering a request for the indication
of provisional measures, “must be concerned to preserve . . . the rights

19

which may subsequently be adjudged by the Court to belong either to the
Applicant or to the Respondent” (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Provisional Measures,
Order of 15 March 1996, I.C.J. Reports 1996 (I), p. 22, para. 35) ;
whereas a link must therefore be established between the alleged rights
 he protection of which is the subject of the provisional measures being
sought, and the subject of the principal request submitted to the Court ;
   59. Whereas Mexico contends that its request for the indication of
provisional measures is intended to preserve the rights that Mexico
asserts in its Request for interpretation of paragraph 153 (9) of the Avena
Judgment ; whereas, according to Mexico, the indication of provisional
measures would be required to preserve the said rights during the pen-
dency of the proceedings, as “in executing Mr. Medellín or others, the
United States will forever deprive these nationals of the correct interpre-
 ation of the Judgment” (emphasis in the original) ; whereas, in Mexico’s
view, paragraph 153 (9) establishes an obligation of result incumbent
upon the United States, namely it “must not execute any Mexican
national named in the Judgment unless and until review and reconsidera-
 ion is completed and either no prejudice as a result of the treaty viola-
 ion is found or any prejudice is remedied” ;

   60. Whereas Mexico argues that, given the dispute between the Parties
as to the meaning and scope of paragraph 153 (9) of the Avena Judg-
ment, “there can be no doubt that the provisional relief requested arises
 rom the rights that Mexico seeks to protect and preserve until this Court
clarifies the obligation imposed by [that] paragraph” ;

   61. Whereas the United States submits that Mexico’s request for the
 ndication of provisional measures aims to prohibit the United States
 rom carrying out sentences with regard to Mexican nationals named
 herein prior to the conclusion of the Court’s proceedings on Mexico’s
Request for interpretation ; whereas the United States contends that, in
 ts Application, Mexico asks the Court to interpret the Avena Judgment
 o mean that the United States must not carry out sentences “unless the
 ndividual affected has received review and reconsideration and it is
determined that no prejudice resulted from the violation of the Vienna
Convention”, rather than an absolute prohibition on the United States
carrying out sentences in regard to each of the individuals mentioned in
Avena ; whereas the United States claims that, by focusing in the request
 or the indication of provisional measures on the carrying out of the sen-
 ence and not on its review and reconsideration, Mexico seeks to protect
rights that are not asserted in its Application for interpretation ;


  62. Whereas the United States asserts that, as is clear from the Court’s
case law, “any provisional measures indicated must be designed to pre-
serve [the] rights” which are the subject of the principal request submitted

20

 o the Court ; and whereas it contends that the provisional measures
requested by Mexico do not satisfy the Court’s test because they go
beyond the subject of the proceedings before the Court on the Request
 or interpretation ;
   63. Whereas, in proceedings on interpretation, the Court is called
upon to clarify the meaning and the scope of what the Court decided
with binding force in a judgment (Request for Interpretation of the
Judgment of 20 November 1950 in the Asylum Case (Colombia v.
Peru), Judgment, I.C.J. Reports 1950, p. 402 ; Application for Revision
and Interpretation of the Judgment of 24 February 1982 in the Case con-
cerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tuni-
sia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1985, p. 223,
para. 56) ; whereas Mexico seeks clarification of the meaning and the
scope of paragraph 153 (9) of the operative part of the 2004 Judgment
 n the Avena case, whereby the Court found that the United States is
under an obligation to provide, by means of its own choosing, review
and reconsideration of the convictions and sentences of the Mexican
nationals, taking into account both the violation of the rights set forth
 n Article 36 of the Vienna Convention and paragraphs 138 to 141 of
 he Judgment ; whereas it is the interpretation of the meaning and scope
of that obligation, and hence of the rights which Mexico and its nation-
als have on the basis of paragraph 153 (9) that constitutes the subject of
 he present proceedings before the Court on the Request for interpre-
 ation ; whereas Mexico filed a request for the indication of provisional
measures in order to protect these rights pending the Court’s final deci-
sion ;
   64. Whereas, therefore, the rights which Mexico seeks to protect by its
request for the indication of provisional measures (see paragraph 40
above) have a sufficient connection with the Request for interpretation ;


                                    * *
   65. Whereas the power of the Court to indicate provisional measures
under Article 41 of its Statute “presupposes that irreparable prejudice
shall not be caused to rights which are the subject of a dispute in judicial
proceedings” (LaGrand (Germany v. United States of America), Provi-
sional Measures, Order of 3 March 1999, I.C.J. Reports 1999 (I), p. 15,
para. 22) ;
   66. Whereas the power of the Court to indicate provisional measures
will be exercised only if there is urgency in the sense that action prejudi-
cial to the rights of either party is likely to be taken before the Court has
given its final decision (see, for example, Passage through the Great Belt
(Finland v. Denmark), Provisional Measures, Order of 29 July 1991,
I.C.J. Reports 1991, p. 17, para. 23 ; Certain Criminal Proceedings in
France (Republic of the Congo v. France), Provisional Measure, Order
of 17 June 2003, I.C.J. Reports 2003, p. 107, para. 22 ; Pulp Mills on the

21

River Uruguay (Argentina v. Uruguay), Provisional Measures, Order of
23 January 2007, I.C.J. Reports 2007 (I), p. 11, para. 32) ;

 67. Whereas Mexico’s principal request is that the Court should order
hat the United States
     “take all measures necessary to ensure that José Ernesto Medellín,
     César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Humberto
     Leal García, and Roberto Moreno Ramos are not executed pending
     the conclusion of the proceedings [concerning the Request for the
     interpretation of paragraph 153 (9) of the Avena Judgment,] unless
     and until [these] five Mexican nationals have received review and
     reconsideration consistent with paragraphs 138 to 141 of [that] Judg-
     ment” ;
  68. Whereas Mexico asserts that it faces a real danger of irreparable
prejudice and that the circumstances are sufficiently urgent as to justify
 he issuance of provisional measures ; whereas Mexico, relying on the
Court’s previous case law, states that irreparable prejudice to the rights
of Mexico would be caused by the execution of any persons named in the
Avena Judgment pending this Court’s resolution of the present Request
 or interpretation ; whereas, according to Mexico,
     “[t]he execution of a Mexican national subject to the Avena Judg-
     ment, and hence entitled to review and reconsideration before the
     Court has had the opportunity to resolve the present Request for
     interpretation, would forever deprive Mexico of the opportunity to
     vindicate its rights and those of its nationals” ;

   69. Whereas Mexico claims that there indisputably is urgency in the
present circumstances given that Mr. Medellín’s execution is scheduled
 or 5 August 2008, another Mexican national named in the Avena Judg-
ment shortly could receive an execution date on 30 days’ notice and three
more shortly could receive execution dates on 90 days’ notice ; and
whereas Mexico states that it “asks the Court to indicate provisional
measures only in respect of those of its nationals who have exhausted all
available remedies and face an imminent threat of execution” and reserves
 ts right to “return to this Court for protection for additional individuals
 f changing circumstances make that necessary” ;

  70. Whereas Mexico requests the Court to
     “specify that the obligation to take all steps necessary to ensure that
     the execution not go forward applies to all competent organs of the
     United States and all its constituent subdivisions, including all
     branches of government and any official, state or federal, exercizing
     government authority” (emphasis in the original)


22

and to order that the United States inform the Court of the measures
 aken ;
  71. Whereas the United States argues that, as in the present case there
are no rights in dispute, “none of the requirements for provisional meas-
ures are met” (emphasis in the original) ;

   72. Whereas the execution of a national, the meaning and scope of
whose rights are in question, before the Court delivers its judgment on
 he Request for interpretation “would render it impossible for the Court
 o order the relief that [his national State] seeks and thus cause irrepara-
ble harm to the rights it claims” (Vienna Convention on Consular Rela-
 ions (Paraguay v. United States of America), Provisional Measures,
Order of 9 April 1998, I.C.J. Reports 1998, p. 257, para. 37) ;

   73. Whereas it is apparent from the information before the Court in
 his case that Mr. José Ernesto Medellín Rojas, a Mexican national, will
 ace execution on 5 August 2008 and other Mexican nationals, Messrs.
César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal
García, and Roberto Moreno Ramos, are at risk of execution in the com-
 ng months ; whereas their execution would cause irreparable prejudice to
any rights, the interpretation of the meaning and scope of which is in
question ; and whereas it could be that the said Mexican nationals will be
executed before this Court has delivered its judgment on the Request for
 nterpretation and therefore there undoubtedly is urgency ;
   74. Whereas the Court accordingly concludes that the circumstances
require that it indicate provisional measures to preserve the rights of
Mexico, as Article 41 of its Statute provides ;

                                    * *
   75. Whereas the Court is fully aware that the federal Government of
 he United States has been taking many diverse and insistent measures in
order to fulfil the international obligations of the United States under the
Avena Judgment ;
   76. Whereas the Court notes that the United States has recognized
 hat, were any of the Mexican nationals named in the request for the
 ndication of provisional measures to be executed without the necessary
review and reconsideration required under the Avena Judgment, that
would constitute a violation of United States obligations under interna-
 ional law ; whereas, in particular, the Agent of the United States declared
before the Court that “[t]o carry out Mr. Medellín’s sentence without
affording him the necessary review and reconsideration obviously would
be inconsistent with the Avena Judgment” ;
   77. Whereas the Court further notes that the United States has recog-
nized that “it is responsible under international law for the actions of its
political subdivisions”, including “federal, state, and local officials”, and
 hat its own international responsibility would be engaged if, as a result

23

of acts or omissions by any of those political subdivisions, the United
States was unable to respect its international obligations under the Avena
Judgment ; whereas, in particular, the Agent of the United States acknowl-
edged before the Court that “the United States would be responsible,
clearly, under the principle of State responsibility for the internationally
wrongful actions of [state] officials” ;



                                   * *
   78. Whereas the Court regards it as in the interest of both Parties that
any difference of opinion as to the interpretation of the meaning and
scope of their rights and obligations under paragraph 153 (9) of the
Avena Judgment be resolved as early as possible ; whereas it is therefore
appropriate that the Court ensure that a judgment on the Request for
 nterpretation be reached with all possible expedition ;
   79. Whereas the decision given in the present proceedings on the
request for the indication of provisional measures in no way prejudges
any question that the Court may have to deal with relating to the
Request for interpretation ;

                                  * * *
  80. For these reasons,
  THE COURT,
  I. By seven votes to five,
  Finds that the submission by the United States of America seeking the
dismissal of the Application filed by the United Mexican States can not
be upheld ;
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges
    Ranjeva, Koroma, Abraham, Sepúlveda-Amor, Bennouna ;
  AGAINST : Judges Buergenthal, Owada, Tomka, Keith, Skotnikov ;

  II. Indicates the following provisional measures :
  (a) By seven votes to five,
   The United States of America shall take all measures necessary to
ensure that Messrs. José Ernesto Medellín Rojas, César Roberto Fierro
Reyna, Rubén Ramírez Cárdenas, Humberto Leal García, and Roberto
Moreno Ramos are not executed pending judgment on the Request for
 nterpretation submitted by the United Mexican States, unless and until
 hese five Mexican nationals receive review and reconsideration consist-
ent with paragraphs 138 to 141 of the Court’s Judgment delivered on
31 March 2004 in the case concerning Avena and Other Mexican Nation-
als (Mexico v. United States of America) ;

24

  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges
    Ranjeva, Koroma, Abraham, Sepúlveda-Amor, Bennouna ;
  AGAINST : Judges Buergenthal, Owada, Tomka, Keith, Skotnikov ;

  (b) By eleven votes to one,
  The Government of the United States of America shall inform the
Court of the measures taken in implementation of this Order ;
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges
    Ranjeva, Koroma, Owada, Tomka, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, Skotnikov ;
  AGAINST : Judge Buergenthal ;

  III. By eleven votes to one,
  Decides that, until the Court has rendered its judgment on the Request
 or interpretation, it shall remain seised of the matters which form the
subject of this Order.
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges Ran-
    jeva, Koroma, Owada, Tomka, Abraham, Keith, Sepúlveda-Amor, Ben-
    nouna, Skotnikov ;
  AGAINST : Judge Buergenthal.


  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this sixteenth day of July, two thousand
and eight, in three copies, one of which will be placed in the archives of
 he Court and the others transmitted to the Government of the United
Mexican States and the Government of the United States of America,
respectively.

                                          (Signed) Rosalyn HIGGINS,
                                                      President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.



  Judge BUERGENTHAL appends a dissenting opinion to the Order of the
Court ; Judges OWADA, TOMKA and KEITH append a joint dissenting
opinion to the Order of the Court ; Judge SKOTNIKOV appends a dissent-
ng opinion to the Order of the Court.

                                                     (Initialled) R.H.
                                                     (Initialled) Ph.C.




25

